          Case 4:18-cr-00487-KGB Document 137 Filed 10/06/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                 Case No. 4:18-cr-00487 KGB

JAMES DAVID ROSS                                                                    DEFENDANT

                                              ORDER

         On October 6, 2020, the Court conducted a pretrial conference with counsel for the

government, defendant James David Ross, and counsel for Mr. Ross. The Court made the

following rulings and addressed the following matters:

         1.     Mr. Ross and the government are satisfied with the arrangement of the tables in the

courtroom.

         2.     Mr. Ross does not waive his right to be present at any bench conference that might

arise during the trial.

         3.     The parties and the Court discussed how personal information related to the

witnesses will be handled during the trial, given the Court’s admonition that efforts be made to

redact such information from publicly available information and documents related to trial.

         4.     The parties and the Court discussed the anticipated length of time to present

evidence, and the Court anticipates the case will take three to four days to try.

         5.     The Court will seat a 12-person jury with 2 alternates. Mr. Ross will be permitted

10 preemptory strikes to the 12-person panel and one strike to the alternate-panel. The government

will be permitted six preemptory strikes to the 12-person panel and one strike to the alternate-

panel.

         6.     Parties agree to the proposed summary of the superseding indictment.
         Case 4:18-cr-00487-KGB Document 137 Filed 10/06/20 Page 2 of 2




       7.       The Court reviewed with counsel an anticipated schedule for trial, with the

understanding that the schedule may be modified as the need arises during the course of trial based

on juror schedules and counsels’ schedules, requests for recesses, and other matters.

       8.       Defense counsel is not required to disclose the names of any potential witnesses to

be read to the panel during voir dire. He will advise the Court prior to voir dire whether he will

disclose the names of any potential witnesses to be read to the panel during voir dire.

       9.       The parties agree not to permit jurors to ask questions

       10.      Mr. Ross has stipulated to the government’s exhibits prior to trial. Counsel will

raise objections as evidence is introduced and offered during the course of trial, and the Court will

rule on contemporaneous objections.

       11.      The Court’s practice is to instruct before closing and to send an agreed-upon,

admitted set of exhibits and one set of instructions to the jury room during deliberation. The parties

and the Court will confer on the manner of transmitting exhibits to jurors for review during

deliberation.

       12.      The Court grants the government’s motion in limine as to all three points (Dkt. No.

136). Mr. Ross has agreed to the motion.

       13.      The Court denies Mr. Ross’s motion in limine based upon Federal Rules of

Evidence 401 and 403, made orally during the pretrial conference as to the scope of evidence

permitted. The Court will rule on contemporaneous objections.

       SO ORDERED this 6th day of October, 2020.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge



                                                  2
